Willson, J.
The evidence upon which the conviction in this case is based is wholly circumstantial. It is well settled that in such case the court should instruct the jury in regard to the character of such evidence, as a part of the law of the case, whether requested to do so or not. There is no particular, definite form of language required to be used in giving such in*56structions. If the ideas are sufficient, and so expressed that the jury can readily comprehend the meaning of the language employed, the demand of the law will be satisfied. (Henderson v. The State, 14 Texas, 574; Williams v. The State, 41 Texas, 207; Hampton v. The State, 1 Texas Ct. App., 652.) These cases may be referred to as correct guides in framing a proper charge upon circumstantial evidence. In the case at bar the court failed to give the jury any charge upon circumstantial evidence, and therefore failed to give in charge all the law applicable to the case. (Hunt v. The State, 7 Texas Ct. App., 212; Barr v. The State, 10 Texas Ct. App., 507; Gonzales v. The State, 12 Texas Ct. App., 657; Ward v. The State, 10 Texas Ct. App., 293.)
There is some evidence in this case tending to establish that the defendant had bona fide purchased the steer alleged to have been stolen by him. The court in its charge did not submit this issue to the jury, and in failing to do so, we think there was error. (Vincent v. The State, 9 Texas Ct. App., 303; Henry v. The State, Id., 358; Scott v. The State, 10 Texas Ct. App., 112; Bennett v. The State, 12 Texas Ct. App., 15.)
The evidence in this case is, to our minds, unsatisfactory and not sufficient to support the conviction when tested by the rules of law. The defendant, when his case was called for trial, applied for a continuance because of the absence of two witnesses, by whom he states he expected to prove that he purchased the alleged stolen animal in good faith. He shows that he had used due diligence to procure the testimony of these witnesses. His application was overruled, and upon the trial there was some evidence tending to show that he had purchased the animal. The facts which he states he expected to prove by the absent witnesses were certainly material to his defense, and, in view of the other evidence in the case, they should have been regarded by the court as probably true; and, without passing upon the question of the sufficiency of defendant’s application for a continuance, we think the court erred in refusing to grant him a new trial.
The judgment is reversed, and the cause is remanded for a new trial.

Reversed and remanded.

Opinion delivered October 21, 1882.